Citation Nr: 0629332	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to restoration of service connection for 
fungus infection of the feet.

2.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy, left lower extremity, associated with 
diabetes mellitus (DM).  

3.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy, right lower extremity, associated with 
DM.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) 
Pittsburgh, Pennsylvania Regional Office (RO).  The October 
2002 rating decision granted service connection for 
peripheral neuropathy of the right and left lower extremities 
and rated the disability of each extremity as noncompensable 
effective August 6, 2002.  This rating decision also granted 
the veteran service connection for fungus infection of the 
feet.  The April 2003 rating decision severed service 
connection for this disorder.

In August 2004 the veteran appeared at the RO and via a 
videoconference hearing offered testimony before a Veterans 
Law Judge (VLJ) sitting in Washington, DC.  A transcript of 
the veteran's testimony has been associated with his claims 
file.

In July 2006, the Board advised the veteran that the VLJ who 
conducted the hearing was no longer an employee of the Board.  
He was offered the opportunity for another hearing, but was 
advised that if he did not respond, it would be presumed that 
he did not want another hearing.  He returned a form sent to 
him by the Board, but did not indicate a desire for a new 
hearing.  He is, therefore, presumed to not want another 
hearing.

This matter was previously before the Board in January 2005.  
At that time, the Board referred the issue of service 
connection for a fungal infection of the feet on a direct 
basis to the RO for appropriate action.  The United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that multiple theories of entitlement to service 
connection do not constitute separate claims.  Roebuck v. 
Nicholson, No. 03-2009 (Aug. 22, 2006).  The Board's decision 
restores service connection for fungal infection of the feet.  
The veteran's arguments regarding direct service connection 
may become relevant when the RO establishes a rating for the 
disability.  See 38 C.F.R. § 4.78 (2006) (providing for 
subtraction of the amount of pre-existing disability when 
service connection is established on the basis of 
aggravation).

The Board also remanded the increased evaluation issues and 
the issue of restoration of service connection for a fungus 
infection of the feet for additional development.  The 
requested development was accomplished.  


FINDINGS OF FACT

1.  In October 2002, the RO established service connection 
for a fungus infection of the feet.

2.  In a February 2003 rating decision, the RO proposed to 
sever service connection for a fungus infection of the feet.  

3.  The RO severed service connection for a fungus infection 
of the feet by rating action dated in April 2003.

4.  The grant of service connection for a fungal infection 
was not undebatably erroneous.

5.  Peripheral neuropathy of the left lower extremity, 
associated with DM, causes mild neurological impairment.  

6.  Peripheral neuropathy of the right lower extremity, 
associated with DM, causes mild neurological impairment.  



CONCLUSIONS OF LAW

1.  The October 2002 RO decision granting service connection 
for a fungal infection did not contain clear and unmistakable 
error; the criteria for severance of service connection for a 
fungal infection of the feet as secondary to DM are not met; 
accordingly, restoration of service connection for a fungal 
infection is warranted.  38 C.F.R. § 3.105(d) (2006).

2.  The criteria for a 10 percent disability evaluation for 
peripheral neuropathy of the left lower extremity due to DM 
have been met from August 6, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 
8521 (2006).

3.  The criteria for a 10 percent disability evaluation for 
peripheral neuropathy of the right lower extremity due to DM 
have been met from August 6, 2002.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Since this decision grants restoration of service connection 
for fungal infection of the feet, further notice or 
assistance is not required to substantiate that claim.  The 
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

August 2002, February 2005, June 2005, and November 2005 VCAA 
letters informed the veteran of the information and evidence 
necessary to substantiate the claims.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The February and November 2005 letters notified the veteran 
of the need to submit any pertinent medical or service 
medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As to the 
issue of restoration of service connection for a fungal 
infection, as the Board concludes below that service 
connection should be restored, any questions as to the 
appropriate disability rating or effective dates to be 
assigned is rendered moot. As to the issues of increased 
evaluations, the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  (In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated--it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled). 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claims.

Severance of Service Connection

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  38 C.F.R. § 3.105(d) (2006).

In effect, § 3.105(d) places at least as high a burden of 
proof on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991); see also Wilson v. 
West, 11 Vet. App. 383 (1998).

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  The determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

On an October 2002 VA examination, the veteran was noted to 
have had a chronic fungal condition of the feet and hands.  
At the time of the examination, the veteran reported having 
developed a fungal type infection of the feet shortly after 
his discharge from Vietnam.  He noted that the condition had 
recently increased.  The veteran stated that his feet would 
constantly crack and dry, causing infections that required 
antibiotics.  The veteran denied having chronic 
healing/unhealing ulcers to the feet.  He noted having pain 
mainly around the open sores of the foot.  

Following examination, a diagnosis of chronic fungal 
infection mainly to the feet, exacerbated by diabetes, was 
rendered.  

In an October 2002 rating determination, the RO found that 
the veteran's foot condition was not incurred or aggravated 
by military service but was permanently worsened as a result 
of a service-connected disability.

In a November 2002 outpatient treatment record, the veteran's 
private physician, J. Notaro, M.D., indicated that the 
veteran had been hi patient for over 25 years and had had a 
fungal infection on his feet prior to his developing DM.  

At the time of a January 2003 VA examination, the veteran 
reported using antifungal tablets and moisturizing cream for 
his feet.  Following examination, the examiner indicated that 
there was no objective evidence of the veteran's DM being the 
cause of a fungal infection of the feet.  

In February 2003, the RO proposed to sever service connection 
for a fungal infection of the feet associated with DM.  In 
April 2003, the RO severed service connection for a fungal 
infection.  

At his August 2004 hearing, the veteran testified that he 
developed his foot fungus right after getting out of service.  
He stated that his feet were always wet in Vietnam and that 
he would treat them with powder.  The veteran indicated that 
he did not go to the infirmary.  He stated that he never had 
a problem with his feet prior to service.  The veteran 
reported that his foot condition began in service and 
progressively worsened thereafter.  

In January 2005, the file was returned to the examiner who 
performed the January 2003 VA examination and it was 
requested that he render an opinion as to whether it was as 
likely as not that the veteran's service-connected DM 
aggravated the fungus infection of his feet. 

In November 2005 the January 2003 VA examiner replied that 
after a review of the veteran's medical records, he was of 
the opinion that the veteran's diabetic condition was not 
aggravating nor had it caused the fungal infection of his 
feet.  He stated that the veteran had evidence of a fungal 
infection evaluated many years ago in the private sector by a 
podiatrist and that this had been quite a chronic condition.  

Legal Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The basis for the grant of service connection for a fungal 
condition in October 2002 was a VA examiner's opinion that 
the veteran's fungal infection was exacerbated by his DM.  
This determination was made following an examination of the 
veteran and a review of the claims folder.  

The RO's April 2003 determination to sever service connection 
was based upon a VA examination which indicated that the 
veteran's DM did not cause his fungal infection.

Essentially, this matter comes down to the conflicting 
opinions set forth by the VA examiners.  The RO based its 
October 2002 decision upon the correct law and facts as it 
applied at the time of the decision.  

The record does not contain clear and unmistakable evidence 
that the decision was erroneous.  The basis for the severance 
was the January 2003 VA examiner's opinion that the veteran's 
DM did not cause or aggravate his DM.  

The private physician's opinion does not comment on the 
question of aggravation, and is thus of no probative value to 
the question at hand.

There is competent evidence in favor of the grant of service 
connection.  While there is competent evidence to the 
contrary, the facts in and of themselves do not demonstrate 
that the RO was clearly and unmistakably erroneous in 
determining that service connection was warranted for a 
fungal disorder in October 2002.  

In view of the foregoing, the Board finds that the October 
2002 RO decision granting service connection for a fungal 
infection as secondary to his service-connected DM was not 
undebatably erroneous.  Accordingly, that decision did not 
contain clear and unmistakable error and the criteria for 
severance of service connection for a fungal infection as 
secondary to DM are not met.  It follows that restoration of 
service connection for a fungal infection as secondary to DM 
is warranted.  38 C.F.R. § 3.105(d).

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

As the issues of increased evaluations arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disabilities 
at issue are to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's neurologic disability of the lower extremities 
has been rated by the RO under the provisions of Diagnostic 
Code 8521.  38 C.F.R. § 4.121a.

Under this regulatory provision, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 20 percent evaluation 
is warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis, and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.

At the time of his October 2002 VA examination, the veteran 
was noted to have peripheral neuropathy secondary to his 
service-connected DM.  Neurological symptoms included 
constant tingling of the feet and significant cramping of the 
legs.  

Physical examination revealed decreased hair growth to the 
lower extremities, bilaterally.  Pedal pulses were 2+.  
Proprioception was within normal limits.  Monofilament was 
adequate to the plantar surfaces.  The feet were very cold 
and slightly damp to the touch.  A diagnosis of peripheral 
neuropathy more likely than not secondary to DM was rendered.  

At the time of a January 2003 VA examination, the veteran 
complained of a tingling sensation throughout his feet.  The 
veteran stated that the paraesthesia feeling was interfering 
with his activities of daily living and his employment.  The 
veteran again reported a burning and tingling sensation in 
his feet.  

Physical examination revealed some very patchy and mild 
decrease in the monofilament sensation in the distal forefoot 
along the toes, but for the most part, the veteran was 
cognizant that the examiner was touching him with a 
monofilament or farmer type palpation.  His vibratory 
sensation was intact throughout the entire feet, bilaterally.  
His toes and ankles had normal range of motion.  There was no 
sign of any atrophy of the foot or calf muscle.  A diagnosis 
of mild sensory deficit of the feet without objective 
evidence of neuropathy was rendered.  

At his August 2004 hearing, the veteran testified that he had 
pain and numbness in his toes and coldness in his feet.  He 
stated that the pain was sharp and that it would start to 
ache to the point that he had to sit down and take his shoes 
off.  He noted that this would happen after walking 15 or 20 
minutes.  The veteran reported that the pain started to 
subside after being off his feet for 20 minutes.  The veteran 
also noted experiencing a burning sensation.  He rated his 
pain as a seven on a scale from one to ten.  The veteran 
stated that he soaked his feet at least once a day.  He 
reported that he was going to take early retirement as a 
result of the pain in his feet.  

The veteran stated that his feet did not hurt in the morning 
but that the pain became progressively worse as the day went 
on.  The veteran noted that he had never used an assistive 
device to help him walk.  He stated that the numbness would 
come and go.  The veteran also indicated that the neuropathy 
had caused him to call in sick a few times.  

The veteran has consistently reported tingling, pain, and 
numbness, in his feet.  Moreover, at the time of his January 
2003 VA examination, the veteran was found to have very a 
patchy and mild decrease in the monofilament sensation.  The 
examiner found the veteran to have a mild sensory abnormality 
to the distal feet.  

Furthermore, at the time of his August 2004 hearing, the 
veteran testified that the pain, numbness, and tingling, 
would came and went, and that it had interfered with his 
activities of daily living and employment on occasion.  Based 
upon the statements of the veteran, including his testimony 
at the August 2004 hearing and the results of the October 
2002 and January 2003 VA examinations, the symptomatology 
associated with the veteran's peripheral neuropathy results 
in mild impairment.  

Accordingly, the Board finds that 10 percent evaluations are 
warranted for peripheral neuropathy in each extremity since 
the effective date of service connection.

An evaluation in excess of 10 percent is not warranted as 
there has been no demonstration of foot drop; slight drooping 
of the first phalanges of all toes; impairment of 
dorsiflexion of the foot or extension of the proximal 
phalanges of toes; impairment of abduction or adduction of 
the foot; or anesthesia covering the entire dorsum of the 
foot or toes.  

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected peripheral 
neuropathy of the left and right lower extremities have 
resulted in frequent periods of hospitalization.  

Moreover, there have been no reports that the veteran has 
experienced marked interference with employment as the result 
of the peripheral neuropathy.  At his August 2004 hearing, 
the veteran reported that he was contemplating early 
retirement, but stated that he had only missed a few days of 
work as a result of peripheral neuropathy.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a fungal infection of the feet as 
secondary to DM is restored.

A 10 percent disability evaluation for peripheral neuropathy, 
left lower extremity, associated with DM, from August 6, 
2002, is granted.  

A 10 percent disability evaluation for peripheral neuropathy, 
right lower extremity, associated with DM, from August 6, 
2002, is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


